     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.766 Page 1 of 15



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    SCOTT KUHNE, individually and on                    Case No.: 20-cv-649-DMS-DEB
      behalf of all others similarly situated,
12
                                         Plaintiff,       ORDER GRANTING IN PART AND
13                                                        DENYING IN PART DEFENDANTS’
      v.                                                  MOTION TO DISMISS
14
      GOSSAMER BIO, INC.; SHEILA
15
      GUJRATHI, M.D.; BRYAN GIRAUDO;
16    FAHEEM HASNAIN; JOSHUA H.
      BILENKER, M.D.; KRISTINA BUROW;
17
      RUSSELL COX; THOMAS DANIEL,
18    M.D.; RENEE GALA; OTELLO
      STAMPACCHIA, Ph.D.; MERRILL
19
      LYNCH, PIERCE, FENNER & SMITH
20    INCORPORATED; SVB LEERINK LLC;
      BARCLAYS CAPITAL, INC.; and
21
      EVERCORE GROUP L.L.C.,
22                                    Defendants.
23
24          Pending before the Court is a motion to dismiss Plaintiff Scott Kuhne’s Second
25    Amended Complaint, filed by Defendants Gossamer Bio, Inc., Sheila Gujrathi, Bryan
26    Giraudo, Faheem Hasnain, Joshua H. Bilenker, Kristina Burow, Russell Cox, Thomas
27    Daniel, Renee Gala, and Otello Stampacchia. Defendants Barclays Capital Inc., Evercore
28

                                                      1
                                                                               20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.767 Page 2 of 15



 1    Group L.L.C., Merrill Lynch, Pierce, Fenner & Smith Incorporated, and SVB Leerink LLC
 2    join the motion. Plaintiff filed a response in opposition, and Defendants filed a reply. For
 3    the following reasons, the motion is granted in part and denied in part.
 4                                                  I.
 5                                        BACKGROUND
 6          This federal securities action arises out of Plaintiff’s purchase of Defendant
 7    Gossamer Bio, Inc. (“Gossamer”) stock.           Plaintiff alleges Gossamer’s Registration
 8    Statement and other documents filed with the Securities and Exchange Commission
 9    (“SEC”) in support of Gossamer’s initial public offering (“IPO”) contained untrue
10    statements and omissions of material fact.
11          Gossamer is a biotechnology company headquartered in this District, focused on
12    “discovering, acquiring, developing, and commercializing therapeutics in the disease areas
13    of immunology, inflammation, and oncology.” (Second Amended Complaint (“SAC”),
14    ECF No. 30, ¶¶ 26, 50.) Defendants Sheila Gujrathi and Bryan Giraudo are officers of
15    Gossamer, and Defendants Faheem Hasnain, Joshua H. Bilenker, Kristina Burow, Russell
16    Cox, Thomas Daniel, Renee Gala, and Otello Stampacchia are current or former members
17    of Gossamer’s Board of Directors (collectively, the “Individual Defendants”). (Id. ¶¶ 27–
18    37.) Defendants Merrill Lynch, Pierce, Fenner & Smith Incorporated, and SVB Leerink
19    LLC (the “Underwriter Defendants”) are primarily investment banking houses who were
20    underwriters of Gossamer’s IPO and assisted in the preparation and dissemination of
21    Gossamer’s IPO materials. (Id. ¶¶ 38–49.)
22          Gossamer’s most advanced drug candidate, GB001, is in development for the
23    treatment of moderate-to-severe eosinophilic asthma and other allergic conditions. (Id.
24    ¶ 50.) GB001 “is an oral antagonist of prostaglandin D2 receptor 2, or DP2,” which is
25    involved in the inflammatory processes that contribute to asthma. (Id.; Defs.’ Mem. of P.
26    & A. in Supp. of Mot. to Dismiss, ECF No. 30, at 5.) Drug development typically involves
27    three phases of clinical human trials. (Defs.’ Mem. of P. & A. 1 (citing Ex. 1 to Decl. of
28    Colleen C. Smith, ECF No. 32-4, at 83–85).) In Phase 1, the product is introduced into

                                                   2
                                                                                 20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.768 Page 3 of 15



 1    human volunteers; in Phase 2, clinical trials are conducted in a limited patient population;
 2    Phase 3 typically studies the drug for safety and efficacy in an expanded patient population.
 3    (Id.) Gossamer commenced a Phase 2 clinical trial (the “LEDA trial” or the “LEDA
 4    study”) for GB001 in October 2018. (SAC ¶ 52.)
 5          In December 2018, Gossamer filed a Form S-1 Registration Statement with the SEC
 6    in preparation for its IPO. (Id. ¶ 55.) Gossamer subsequently filed two Amendments to
 7    the Registration Statement on January 23, 2019, and January 30, 2019, respectively, and
 8    filed a final Prospectus on February 8, 2019 (collectively, the “IPO materials”). (Id. ¶¶ 60–
 9    70.) The IPO materials described the status of GB001’s testing and development. As
10    relevant to Plaintiff’s claims, they stated that (1) DP2 antagonism had been validated in an
11    earlier study performed by a different company, Novartis; (2) the results of the interim
12    analysis of the Phase 2 LEDA trial would be available in the first half of 2020; and (3) if
13    those results supported further development, Gossamer would initiate a Phase 3 trial of
14    GB001. (Id. ¶¶ 57, 61, 64, 68–70.) Plaintiff alleges these statements contained untrue
15    statements of material fact, omitted material information, and implied an increased
16    likelihood of success for GB001, thereby misleading investors. (Id. ¶ 71.)
17          In February 2019, Gossamer completed the IPO of its stock. (Id. ¶ 66.) Pursuant to
18    the IPO, Plaintiff acquired shares of Gossamer common stock. (Id. ¶ 25.) Shares of
19    Gossamer common stock were sold at $16.00 per share in the IPO. (Id. ¶ 98.) On April 3,
20    2020, the date Plaintiff filed the initial complaint in this action, Gossamer’s stock price
21    closed at $10.19 per share. (Id. ¶ 99.) Plaintiff alleges a “precipitious decline” in the
22    market value of Gossamer’s securities and “significant losses and damages” as a result of
23    misstatements and omissions in Gossamer’s IPO materials. (Id. ¶ 97.)
24          Based on the foregoing allegations, Plaintiff filed the instant action in this Court on
25    April 3, 2020, and filed a First Amended Complaint on August 31, 2020. (ECF Nos. 1, 27.)
26    The Court granted Plaintiff leave to file a Second Amended Complaint, which Plaintiff
27    filed on November 20, 2020. (ECF No. 30.) Plaintiff brings this action on behalf of a
28    putative class consisting of all individuals and entities who acquired Gossamer stock in

                                                    3
                                                                                  20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.769 Page 4 of 15



 1    connection with the IPO. (SAC ¶ 100.) Plaintiff’s SAC alleges a claim for violation of §
 2    11 of the Securities Act against all defendants, and a claim for violation of § 15 of the
 3    Securities Act against Gossamer and the Individual Defendants. (Id. ¶¶ 110–118, 119–
 4    122.) Gossamer and the Individual Defendants now move to dismiss the SAC in its
 5    entirety. (ECF No. 32.) The Underwriter Defendants join the motion. (ECF Nos. 33, 37.)
 6                                                   II.
 7                                       LEGAL STANDARD
 8          A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
 9    legal sufficiency of the claims asserted in the complaint. Fed. R. Civ. P. 12(b)(6); Navarro
10    v. Block, 250 F.3d 729, 731 (9th Cir. 2001). In deciding a motion to dismiss, all material
11    factual allegations of the complaint are accepted as true, as well as all reasonable inferences
12    to be drawn from them. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 338 (9th Cir. 1996).
13    A court, however, need not accept all conclusory allegations as true. Rather, it must
14    “examine whether conclusory allegations follow from the description of facts as alleged by
15    the plaintiff.” Holden v. Hagopian, 978 F.3d 1115, 1121 (9th Cir. 1992) (citation omitted).
16    A motion to dismiss should be granted if a plaintiff’s complaint fails to contain “enough
17    facts to state a claim to relief that is plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
18    570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that
19    allows the court to draw the reasonable inference that the defendant is liable for the
20    misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550
21    U.S. at 556).
22                                                   III.
23                                           DISCUSSION
24          In the SAC, Plaintiff alleges Gossamer’s IPO materials “misled investors with
25    respect to (1) the purported clinical validation of Novartis’ oral DP2 antagonist; and
26    (2) Gossamer’s purported plan to release the results of its interim analysis of the Phase 2b
27    LEDA study and to launch the first of two Phase 3 trials for GB001 upon such analysis.”
28    (SAC ¶ 54.)     Defendants move to dismiss for failure to state a claim, contending

                                                     4
                                                                                    20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.770 Page 5 of 15



 1    (1) Gossamer’s statements regarding the Novartis trial were not untrue or materially
 2    misleading and (2) Gossamer’s statements regarding its Phase 2 LEDA trial were true and
 3    are protected by the “bespeaks caution” doctrine. Defendants further argue Plaintiff fails
 4    to plead a § 11 claim based on an omission of material fact, and Plaintiff fails to plead facts
 5    establishing losses.
 6            Section 11 of the 1933 Securities Act creates a private remedy for any purchaser of
 7    a security if “any part of the registration statement, when such part became effective,
 8    contained an untrue statement of a material fact or omitted to state a material fact required
 9    to be stated therein or necessary to make the statements therein not misleading.” 15 U.S.C.
10    § 77k(a).     Section 15 makes a “control person”—here, allegedly the Individual
11    Defendants—liable for causing violations of § 11. 15 U.S.C. § 77o(a).
12            “Section 11 ‘places a relatively minimal burden on a plaintiff.’ ” Hildes v. Arthur
13    Andersen LLP, 734 F.3d 854, 859 (9th Cir. 2013) (citing Herman & MacLean v.
14    Huddleston, 459 U.S. 375, 382 (1983). “The plaintiff in a § 11 claim must demonstrate
15    (1) that the registration statement contained an omission or misrepresentation, and (2) that
16    the omission or misrepresentation was material, that is, it would have misled a reasonable
17    investor about the nature of his or her investment.” In re Daou Sys., Inc., 411 F.3d 1006,
18    1027 (9th Cir. 2005) (quoting In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1403–04 (9th Cir.
19    1996)). If the plaintiff purchased a security issued pursuant to a registration statement and
20    can show such a material misstatement or omission, he has established a prima facie § 11
21    case.    Hildes, 734 F.3d at 859.     Section 11 does not have a scienter requirement;
22    “defendants will be liable for innocent or negligent material misstatements or omissions.”
23    In re Daou Sys., Inc., 411 F.3d at 1027. (citation omitted).
24            “[W]hether a statement is ‘misleading’ depends on the perspective of a reasonable
25    investor.” Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension Fund, 575 U.S.
26    175, 186 (2015). “[O]nly if the adequacy of the disclosure or the materiality of the
27    statement is so obvious that reasonable minds could not differ are these issues appropriately
28    resolved as a matter of law.” In re Stac Elecs. Sec. Litig., 89 F.3d at 1405 (citing Fecht v.

                                                     5
                                                                                    20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.771 Page 6 of 15



 1    Price Co., 70 F.3d 1078, 1081 (9th Cir. 1995)); see Warshaw v. Xoma Corp., 74 F.3d 955,
 2    959 (9th Cir. 1996) (in context of claim under § 10(b) of Securities Act, dismissal under
 3    Rule 12(b)(6) is only warranted “if reasonable minds could not disagree that the challenged
 4    statements were not misleading.”) (internal citation and quotation marks omitted).
 5          Plaintiff’s single § 11 claim is based on multiple distinct allegedly misleading
 6    statements in Gossamer’s IPO materials—(1) statements regarding the Novartis study, (2)
 7    statements regarding interim results from Gossamer’s Phase 2 LEDA trial, and (3)
 8    statements regarding Gossamer’s proposed Phase 3 trial. The Court addresses each set of
 9    statements in turn.
10        A. Gossamer’s Statements Regarding the Novartis Study
11          First, Plaintiff claims Gossamer’s description of the Novartis study in its IPO
12    materials was materially misleading. Defendants contend Plaintiff fails to state a claim
13    because Gossamer’s statements about the Novartis study were accurate and Gossamer was
14    merely conveying information that Novartis itself had reported.
15          In its IPO materials describing its development of GB001, Gossamer stated: “DP2
16    antagonism has been clinically validated by Novartis’ oral DP2 antagonist, fevipiprant, in
17    a Phase 2 clinical trial.” (SAC ¶¶ 57, 68.) Plaintiff claims the use of “clinically validated”
18    is misleading and materially different from Novartis’ own description of its findings.
19          Plaintiff’s argument is unpersuasive. In describing its own findings, Novartis did
20    not use the specific term “validated,” but it stated that the study in question “achieved its
21    primary endpoint in demonstrating a clinically and statistically significant effect” when
22    compared to a placebo. (Ex. 7 to Decl. of Colleen C. Smith, ECF No. 32-10, at 408.)1 In
23
24    1
        Plaintiff does not object to Gossamer’s request that the Court judicially notice this exhibit.
25    A district court may judicially notice an adjudicative fact pursuant to Rule 201 if it is “not
      subject to reasonable dispute.” Fed. R. Evid. 201(b). Facts “not subject to reasonable
26    dispute” are those that are “generally known” or “can be accurately and readily determined
27    from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(1)–
      (2). The Court takes judicial notice of the fact that Novartis used the language in question
28    to describe the results of its study.
                                                     6
                                                                                    20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.772 Page 7 of 15



 1    its IPO materials, Gossamer described these results as having “clinically validated” DP2
 2    antagonism and explained that in the Novartis trial, fevipiprant “demonstrated statistically
 3    significant improvements . . . compared to placebo.” (SAC ¶ 57.) Gossamer was not
 4    required to use the exact wording used by Novartis. See, e.g., Rubke v. Capitol Bancorp
 5    Ltd., 551 F.3d 1156, 1163 (9th Cir. 2009) (finding plaintiff failed to state a section 11 claim
 6    where “allegation merely squabble[d] about the adverbs used in the registration statement,
 7    and fail[ed] to indicate that the language used was false.”). Additionally, a 2017 article in
 8    the European Respiratory Journal reported, in line with Gossamer’s characterization in its
 9    IPO materials, that the Novartis study “confirm[ed] the efficacy of the oral DP2 receptor
10    antagonist, fevipiprant.” (Ex. 8 Decl. of Colleen C. Smith, ECF No. 32-11, at 10.)2
11    Plaintiff points to post-IPO statements made by analysts in October 2019 after Novartis’
12    drug eventually failed Phase 3 trials, specifically that Gossamer’s statement about clinical
13    validation “now looks premature” (SAC ¶ 84 (emphasis added)), but there is no indication
14    that Gossamer’s statement about the Novartis trial results was inaccurate at the time of its
15    IPO in February 2019.
16          Plaintiff’s claim that Gossamer’s statement contained an omission is similarly
17    unavailing. Although Plaintiff argues generally that Gossamer’s IPO materials omitted
18    material information about the Novartis study, Plaintiff does not articulate what that
19    information is, let alone that it existed at the time the IPO materials were filed. See Rubke,
20    551 F.3d at 1164 (“A claim under section 11 based on the omission of information must
21    demonstrate that the omitted information existed at the time the registration statement
22    became effective.”). The language used in Gossamer’s IPO materials reasonably conveyed
23    the results of Novartis’ Phase 2 fevipiprant trial as it had been reported at the time of the
24    IPO. See Miller v. Thane Int’l, Inc., 519 F.3d 879, 886 (9th Cir. 2008) (“[T]he disclosure
25    required by the securities laws is measured not by literal truth, but by the ability of the
26
27
      2
        As Plaintiff does not object, the Court judicially notices the fact that the article used this
28    language.
                                                     7
                                                                                     20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.773 Page 8 of 15



 1    material to accurately inform rather than mislead prospective buyers.”) (internal quotation
 2    marks and citation omitted).
 3          Moreoever, even if the Court were to find Gossamer misrepresented the results of
 4    the Novartis trial, the Court agrees with Defendants that the alleged misrepresentation was
 5    not material because an “issuer’s public statements cannot be analyzed in complete
 6    isolation.” Miller, 519 F.3d at 886. Gossamer advised in its IPO materials that “[c]linical
 7    drug development involves a lengthy and expensive process with an uncertain outcome,
 8    and the results of preclinical studies and early clinical trials are not necessarily predictive
 9    of future results.”    (Ex. 1 to Decl. of Colleen C. Smith (“Amended Registration
10    Statement”), ECF No. 32-4, at 8, 15.)3 It further stated that the outcome of clinical drug
11    development is “inherently uncertain” and “[d]espite promising preclinical or clinical
12    results, any product candidate can unexpectedly fail at any stage of preclinical or clinical
13    development.” (Id. 15.) This undercuts Plaintiff’s claim that Gossamer “implied an
14    increased likelihood of success for Gossamer’s GB001 candidate.” (Pl.’s Mem. of P. & A.
15    in Opp’n to Defs.’ Mot. to Dismiss 9 (citing SAC ¶ 71).) In context, a reasonable investor
16    would not be misled by Gossamer’s statements to believe that Gossamer was guaranteeing
17    a particular outcome for its own GB001 product or for Novartis’ Phase 3 trials. See In re
18    Daou Sys., Inc., 411 F.3d at 1027 (to establish § 11 claim, plaintiff must show the
19    misrepresentation “would have misled a reasonable investor about the nature of his or her
20    investment”).
21          Accordingly, Plaintiff has not alleged a plausible claim insofar as he alleges
22    Gossamer’s description of Novartis’ Phase 2 trial results contained a material
23    misrepresentation or omission.
24
25
      3
        This document—Amendment No. 2 to Form S-1 Registration Statement, filed with the
26    SEC on January 30, 2019—is part of Gossamer’s IPO materials and is incorporated by
27    reference into the SAC. See United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003)
      (stating document “may be incorporated by reference into a complaint if the plaintiff refers
28    extensively to the document or the document forms the basis of the plaintiff’s claim”).
                                                     8
                                                                                    20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.774 Page 9 of 15



 1        B. Gossamer’s Statements Regarding GB001 Clinical Trials
 2          Second, Plaintiff claims Gossamer made material misrepresentations or omissions
 3    with respect to the interim analysis of the Phase 2 LEDA trial and Gossamer’s plan to
 4    launch a Phase 3 trial for GB001. Plaintiff argues Gossamer stated in the IPO materials
 5    that it “expect[ed] the results of this interim analysis to be available in the first half of
 6    2020,” and that if those results were positive, it “plan[ned] on initiating [a] Phase 3 clinical
 7    trial thereafter” (SAC ¶ 70), but that subsequently, Gossamer did not release the results of
 8    the interim analysis to the public or initiate a Phase 3 clinical trial, contrary to those
 9    statements. Defendants contend these statements were true and that Gossamer is shielded
10    from liability under the bespeaks caution doctrine because its forward-looking statements
11    regarding future expectations are not actionable.
12          1. Interim Analysis Results of the Phase 2 LEDA Trial
13          First, Plaintiff contends the language of the IPO materials was misleading because
14    Gossamer did not “release” the results from the interim analysis of the Phase 2 LEDA trial.
15    As relevant, Gossamer’s Prospectus stated:
16          We commenced a Phase 2b clinical trial of GB001 in moderate-to severe
            eosinophilic asthma in October 2018, and we expect to conduct an interim
17
            analysis of the results of this trial in the first half of 2020.
18
            ...
19
20          We plan to conduct an interim analysis after approximately 320 patients
            complete the 24-week treatment period, and we expect the results of this
21
            interim analysis to be available in the first half of 2020. If the results obtained
22          in the interim analysis support further development, we plan on initiating our
            first Phase 3 clinical trial thereafter.
23
24    (Ex. 2 to Decl. of Colleen C. Smith (“Prospectus”), ECF No. 32-5, at 71 (emphasis
25    added).) 4 On May 12, 2020, Gossamer issued a press release stating it had completed the
26
27
      4
        This document, the Prospectus, is part of Gossamer’s IPO materials and therefore
28    incorporated by reference into the SAC.
                                                     9
                                                                                    20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.775 Page 10 of 15



 1    interim analysis of the Phase 2 LEDA trial, and that “[b]ased on the results of the interim
 2    analysis,” it was commencing “initial Phase 3 planning,” but it did not share specifics of
 3    the interim results. (SAC ¶ 95.)
 4          Defendants argue Plaintiff cannot state a claim because Gossamer never stated it
 5    would “release” data in its IPO materials, only that it “expect[ed] the results of this interim
 6    analysis to be available in the first half of 2020,” without specifying to whom those results
 7    would be available. (Prospectus 71 (emphasis added).)
 8          Plaintiff contends that “Plaintiff and analysts understood this statement from the
 9    Offering Materials to mean that Gossamer would be making those results ‘available’ to the
10    public.” (Pl.’s Mem. of P. & A. 13.) Plaintiff points to a November 2019 earnings call,
11    during which an analyst asked “Can you tell us what data should we expect to be released
12    at the interim analysis [of the LEDA trial]?” (SAC ¶ 88.) Defendant Gujrathi responded
13    “we will not be releasing any of this data since this will be an ongoing study, but we will
14    be indicating whether we think the data’s in support of moving forward into Phase III.”
15    (Id.) Plaintiff argues the analyst’s question supports the understanding that Gossamer
16    would be releasing the results of the interim analysis to the public, and that at the very least,
17    the phrase is ambiguous and thus it would be inappropriate to dismiss these allegations at
18    this stage of litigation. The Court agrees that Gossamer’s statement that it expected the
19    results “to be available” could give rise to the reasonable inference that Gossamer would
20    make that data “available” to the public or to investors.
21          Gossamer nevertheless contends this statement is protected by the bespeaks caution
22    doctrine and is therefore not misleading. The bespeaks caution doctrine “provides a
23    mechanism by which a court can rule as a matter of law . . . that defendants’ forward-
24    looking representations contained enough cautionary language or risk disclosure to protect
25    the defendant against claims of securities fraud.” 5 In re Atossa Genetics Inc Sec. Litig., 868
26
      5
27      The bespeaks caution doctrine is “now codified in the Private Securities Litigation
      Reform Act (“PSLRA”) as Safe Harbor.” In re Metro. Sec. Litig., 532 F. Supp. 2d 1260,
28    1291 (E.D. Wash. 2007). “Section 11 liability may not be premised on any forward-
                                                     10
                                                                                     20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.776 Page 11 of 15



 1    F.3d 784, 798 (9th Cir. 2017) (citation omitted). But “[d]ismissal on the pleadings under
 2    the bespeaks caution doctrine . . . requires a stringent showing: There must be sufficient
 3    cautionary language or risk disclosure such that reasonable minds could not disagree that
 4    the challenged statements were not misleading.” Id. (citation omitted).
 5          Plaintiff argues Gossamer’s cautionary language is too general and imprecise to
 6    warrant protection, because “the language bespeaking caution must relate directly to that
 7    to which plaintiffs claim to have been misled.” Id. (citation and brackets omitted). Indeed,
 8    although Gossamer warned generally of uncertainty and risk in the drug development
 9    process, Defendants do not point to any language in Gossamer’s IPO materials cautioning
10    investors that it might not disclose the data from the interim analysis. Materiality requires
11    “delicate assessments of the inferences a ‘reasonable shareholder’ would draw from a given
12    set of facts and the significance of those inferences to him,” and should only be resolved
13    as a matter of law if reasonable minds cannot differ. TSC Indus., Inc. v. Northway, Inc.,
14    426 U.S. 438, 450 (1976). The Court finds reasonable minds could differ on whether
15    Gossamer’s statement about the availability of the results was material, and is therefore
16    unable to find as a matter of law that there was sufficient cautionary language to render the
17    statement not misleading.
18          2. Initiation of Phase 3 Trial
19          Next, Plaintiff alleges Gossamer made material misrepresentations about its
20    potential plans to begin a Phase 3 trial for GB001. In its IPO materials, Gossamer stated:
21          If the results obtained in the interim analysis support further development, we
            plan on initiating our first Phase 3 clinical trial thereafter. We expect to report
22
            full data from the Phase 2b clinical trial in the second half of 2020. If the full
23          data support further development, we will initiate a second Phase 3 clinical
            trial.
24
25
26
27    looking statement that is ‘accompanied by meaningful cautionary statements identifying
      important factors that could cause actual results to differ materially from those in the
28    forward-looking statement.’ ” Id. (citing 15 U.S.C. § 77z–2 (c)(1)(A)(i)).
                                                    11
                                                                                    20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.777 Page 12 of 15



 1    (Prospectus 71.) It further explained: “We have designed [the Phase 2 LEDA trial] to
 2    efficiently assess proof-of-principle and help enable rapid transition to Phase 3 clinical
 3    trials.” (Id.)
 4           Ultimately, on May 12, 2020, Gossamer announced that “[b]ased on the results of
 5    the interim analysis,” it was commencing “initial Phase 3 planning,” but that it was not
 6    going to immediately begin a Phase 3 trial for GB001. Rather, the “final decision to
 7    proceed to Phase 3” would be made “based on the totality of the final data” from the LEDA
 8    trial. (SAC ¶ 95.) On October 13, 2020, Gossamer announced the Phase 2 LEDA trial had
 9    failed to meet its primary endpoints. (Id. ¶ 96.)
10           Plaintiff contends a reasonable investor could infer from Gossamer’s IPO statements
11    “that Gossamer was so confident in its GB001 product” that it would be “ready to launch
12    its Phase 3 study even before seeing the full results of the Phase 2b trial.” (Pl.’s Mem. of
13    P. & A. 15.) Gossamer did indicate it could potentially begin a Phase 3 study before
14    receiving the full results of the Phase 2 LEDA trial. However, the Court cannot find these
15    statements were materially misleading. The plain language of the IPO materials indicates
16    Gossamer hoped to initiate a Phase 3 trial following results from the interim analysis, but
17    it did not guarantee it would do so, nor did it state when such a Phase 3 trial would begin.
18    Rather, it stated it would initiate a Phase 3 trial if the data from Phase 2 supported further
19    development.
20           Further, the bespeaks caution doctrine applies here because in addition to the
21    conditional language regarding its plans, Gossamer’s IPO materials included ample
22    cautionary statements about its clinical trials. Gossamer specifically advised “[w]e cannot
23    guarantee that any clinical trials will be conducted as planned or completed on schedule, if
24    at all” and “[w]e do not know whether our planned trials will begin on time or be completed
25    on schedule, if at all.” (Amended Registration Statement 15.) It further explained that the
26    “commencement and completion of clinical trials can be delayed for a number of reasons,”
27    listing and describing examples, and that such delays in clinical trials could adversely affect
28    its commercial prospects. (Id. 16.) The Court finds this disclaimer was adequate with

                                                    12
                                                                                    20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.778 Page 13 of 15



 1    respect to potential delay or completion of a Phase 3 trial, and that reasonable minds could
 2    not differ on its adequacy, especially given that Gossamer did not guarantee that it would
 3    start a Phase 3 trial.
 4           In sum, with respect to Count One, the Court finds as a matter of law that Gossamer’s
 5    statements and disclosures in its IPO materials regarding the Novartis study and its plans
 6    to potentially conduct a Phase 3 trial were adequate and not misleading. However,
 7    reasonable minds could disagree on whether Gossamer’s statements about the availability
 8    of the interim analysis results of the Phase 2 LEDA trial were material misrepresentations.
 9    Accordingly, to the extent Plaintiff’s § 11 claim relies on those statements, Plaintiff has
10    sufficiently stated a claim.
11       C. Negative Causation Defense
12           Defendants next raise the affirmative defense of “negative causation,” asserting that
13    the alleged misrepresentation did not cause Plaintiff’s damages. In re New Century, 588
14    F. Supp. 2d 1206, 1236 (C.D. Cal. 2008) (citing 15 U.S.C. § 77k(e)). In raising this
15    defense, Defendants bear the “heavy burden” of proving “the depreciation in value of a
16    plaintiff’s stock resulted from factors other than the alleged material misstatement.” Hildes,
17    734 F.3d at 860 (internal citation and quotation marks omitted). Moreover, “[b]ecause an
18    analysis of causation is often fact-intensive, negative causation is generally established by
19    a defendant on a motion for summary judgment or at trial.” Mallen v. Alphatec Holdings,
20    Inc., 861 F. Supp. 2d 1111, 1131 (S.D. Cal. 2012) (quoting In re Countrywide Fin. Corp.
21    Sec. Litig., 588 F. Supp. 2d 1132, 1171 (C.D. Cal. 2008) (internal quotation marks omitted).
22           Defendants argue Plaintiff cannot premise his claim on losses purportedly suffered
23    after the initial complaint was filed on April 3, 2020, such as those allegedly stemming
24    from Gossamer’s October 13, 2020 announcement about the Phase 2 LEDA trial results.
25    However, as Plaintiff contends, by April 3, 2020, Gossamer had already stated it was not
26    going to publicly release the data from the interim analysis of the Phase 2 LEDA trial, as
27
28

                                                    13
                                                                                   20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.779 Page 14 of 15



 1    discussed above.6 The Court finds Defendants have not met their burden of establishing
 2    negative causation, and in any event, the issue is more appropriate for resolution at a later
 3    stage.
 4        D. Plaintiff’s § 15 Claim
 5             In order to state a claim for a violation of § 15 on Count Two, Plaintiff must allege
 6    “(1) a primary violation of the securities laws; and (2) that the defendant exercised ‘control’
 7    over the primary violator.” In re Washington Mut., Inc. Sec., Derivative & ERISA Litig.,
 8    259 F.R.D. 490, 508–09 (W.D. Wash. 2009) (citing Howard v. Everex Sys., 228 F.3d 1057,
 9    1065 (9th Cir. 2000)).
10             Plaintiff has alleged a plausible § 11 claim based on Gossamer’s statements
11    regarding the release of the interim analysis results, as discussed above, and thus has pled
12    a primary violation of the securities laws. The SAC further alleges the Individual
13    Defendants had control over Gossamer, including allegations about their specific positions
14    within the company or on its board of directors. (SAC ¶¶ 27–37; 119–122.) Accordingly,
15    Defendants’ motion to dismiss is denied with respect to Count Two.
16        E. Leave to Amend
17             Generally, when a court dismisses for failure to state a claim under Rule 12(b)(6),
18    leave to amend is granted “even if no request to amend the pleading was made, unless [the
19    court] determines that the pleading could not possibly be cured by the allegation of other
20    facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (internal citation
21    omitted). Here, the Court finds the deficiencies in Plaintiff’s claim cannot be cured by the
22    allegation of other facts. As discussed above, even if Gossamer’s description of the
23    Novartis study contained a misrepresentation or omission, it was not misleading in context,
24
25
26    6
        Given its determination that Plaintiff has failed to state a plausible claim based on
27    Gossamer’s other statements, the Court addresses Defendants’ negative causation
      argument only with respect to Gossamer’s alleged misrepresentation of the availability of
28    the Phase 2 LEDA interim analysis results.
                                                     14
                                                                                    20-cv-649-DMS-DEB
     Case 3:20-cv-00649-DMS-DEB Document 39 Filed 04/19/21 PageID.780 Page 15 of 15



 1    and Gossamer sufficiently bespoke caution about its plans for a Phase 3 trial. Accordingly,
 2    the Court declines to grant Plaintiff leave to amend.
 3                                                  IV.
 4                                 CONCLUSION AND ORDER
 5          For the reasons set out above, Defendants’ motion to dismiss is GRANTED in part
 6    and DENIED in part. It is hereby ordered as follows:
 7       1. To the extent Plaintiff’s § 11 claim alleges Gossamer “misled investors as to the
 8          clinical validation of DP2 antagonism by Novartis’ fevipiprant product” and “would
 9          immediately launch a Phase 3 trial for GB001” should the interim analysis be
10          successful (SAC ¶ 71), the motion to dismiss is granted.
11       2. To the extent Plaintiff’s § 11 claim alleges Gossamer “misrepresented that Gossamer
12          intended to . . . release the result of its . . . interim analysis of the Phase 2b LEDA
13          study” (id.), the motion is denied.
14       3. The motion is denied as to Plaintiff’s § 15 claim.
15          IT IS SO ORDERED.
16
17    Dated: April 18, 2021
18
19
20
21
22
23
24
25
26
27
28

                                                   15
                                                                                  20-cv-649-DMS-DEB
